DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 25 August 2021.
Claims 1, 8, 15 have been amended. 
The claims were previously restricted and claims 8-20 were elected with traverse.
Claims 8-20 are currently pending and have been examined.
Claims 8-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Restriction have been fully considered but they are not persuasive.  The Restriction in the previous action is maintained. 
Claim 1 and Claim 8 contain different limitations.  Claim 1 includes the limitation: “training a fraud detection model based on the reduced training data set,” which is not included in Claim 8.    Likewise, Claim 8 includes the limitation “processing the transaction based, at least in part, on the fraudulent transaction score,” which is not included in Claim 1.  The Restriction may still stand. 
Claim 1 discloses a method for training a fraud detection model to detect fraudulent transactions in a transaction processing system.  On the other hand, Claim 8 discloses a method for detecting fraudulent transactions.  Claim 8 applies a model to a transaction, whereas Claim 1 is just 
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that the claims do not recite an abstract idea.  Examiner respectfully disagrees.
The claims disclose a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  
The claims disclose a mental process because such tasks can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  The claims disclose generating an input data set including a grouping (vector) representing the transaction and a plurality of groupings representing historical transactions.  Grouping transactions by date can be done with pen and paper.  This step does not explain that a processor or server or computer is needed for grouping.  

The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that any alleged abstract idea is integrated into a practical application.  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception. In claim 1, the additional elements include the limitations “a transaction processing system,” “a processor,” “instructions,” “a system,” “a fraud detection model,” “a machine learning model,” and “a memory”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 

	Examiner is not persuaded.  The claims generally disclose training a machine learning model with historical data.  However, just training a model with historical data does not improve the model.  Just stating using a machine learning model is not sufficient.  The model needs to be continuously trained and updated (a feedback loop) in order to enhance and improve the model to ensure that the fraud detection is constantly being updated with new training data.  This separates a machine learning model from doing just what any processor can do, such as receive data, analyze data, and produce a result with that data.  If the mode did something more, such as further explain the “blocking” in claim 10, that may help to show the model doing something more.  The transaction being blocked until the model can run a fraud detection analysis is doing more than just using that model in a simple manner. 
Moreover, the abstract idea is not integrated into a practical application because the claims do not disclose an improvement in the functioning of computers.  Determining which information to add to the machine learning model, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply includes instructions to implement an abstract idea on a computer and does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 Rather, claim 1 recites an abstract ideas as identified in Step 2A Prong 1, and none of the limitations integrates the judicial exception into a practical application.  
Under Step 2B, Applicant submits that the claims recite significantly more than the exception itself.  Examiner respectfully disagrees.
If the claims are directed to a patent-ineligible concept, we proceed to the “inventive concept” step.  For Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.”  We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Those “additional features” must be more than “well-understood, routine, conventional activity.” 
The additional elements in claim 1 amount to “a transaction processing system,” “a processor,” “instructions,” “a system,” “a fraud detection model,” “a machine learning model,” and “a memory”.
The Specification does not indicate that the computer components perform anything other than well-understood, routine, and conventional functions, such as receiving data, looking up data in a database, attempting to execute commands, and storing data in a database.  For 
Because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  Claim 1 does not have an inventive concept because the claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 8-20 have been considered and they are persuasive due to Applicant amendment adding more details to make the time segments age and size dependent.  The rejection in the previous office action is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 8 is directed to a method comprising a series of steps and Claim 8 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 8-20, the independent claims (Claims 8 and 15) are directed, in part, to detecting fraudulent transactions;  receiving a request to process a transaction; generating an input data set including a vector representing the transaction and a plurality of vectors representing historical transactions; dividing the input data set into a plurality of ragged tensors, each ragged tensor corresponding to a non-overlapping time segment of variable length and having a plurality of vectors associated with dates within the time segment, and the non-overlapping time segment of variable length being based on an amount of time prior to a time associated with the transaction such that a ragged tensor associated with historical transactions having timestamps closer to the time associated with the transaction covers a smaller amount of time than a ragged tensor associated with historical transactions having timestamps further from the time associated with the transaction; generating a reduced input data set by generating, for each respective ragged tensor of the plurality of ragged tensors, a respective representative vector using max pooling over vectors in the ragged tensor; generating a fraudulent transaction score based on the reduced input data set, wherein predict a likelihood of a transaction being a fraudulent transaction based on representative tensors representing transactions recorded in non-overlapping variable length time windows; and processing the transaction based, at least in part, on the fraudulent transaction score.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a transaction processing system,” “a processor,” “instructions,” “a system,” “a fraud detection model,” “a machine learning model,” and “a memory” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a transaction processing system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 9-14 and 16-20 are directed to explaining more about a fraudulent transaction score and explaining more about the input data sets.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-7, drawn to Artificial Intelligence (AI), classified in G06N 20/00.
Group II. Claims 8-20, drawn to Finance and Artificial Intelligence, classified in G06Q 20/4016.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I (claims 1-7) are drawn to Artificial Intelligence.  The subcombination has separate utility such as Group II (claims 8-20) drawn to finance aspects and using ragged tensors and max pooling in determining fraudulent transactions and when blocking and reversing transactions.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I (claims 1-7) are directed to artificial intelligence.  Group II (claims 8-20) use basic artificial intelligence procedures to evaluate financial transactions to determining if a transaction is fraudulent.  The ragged tensors and max pooling end up being used in blocking and reversing transactions (based on the fraud score in the dependent claims).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nick Transier on 23 March 2021, a provisional election was made with traverse to prosecute the invention of Group II (claims 8-20).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691